 

Exhibit 10.4

 

MODIFICATION OF CONDITIONS, TERMINATION AGREEMENT AND RELEASE ENTERED INTO BY
AND BETWEEN SERVICIOS INTEGRADOS DE ADMINISTRACIÓN Y ALTA GERENCIA, S. DE R.L.
DE C.V., (HEREINAFTER THE “COMPANY”), REPRESENTED BY RODRIGO WINTER CARACAS AND
JOSÉ OCTAVIO REYES LAGUNES (HEREINAFTER THE “EMPLOYEE”), IN HIS OWN RIGHT,
PURSUANT TO THE FOLLOWING REPRESENTATIONS AND SECTIONS:

 

That we have entered into an agreement that we hereby present and which has the
following Representations and Sections:

 

REPRESENTATIONS

 

I.  The Employee has rendered his services to the Company since November 25,
1986, and the last position he held for the Company was the position of “Vice
Chairman, The Coca-Cola Export Corporation” in which the final base monthly
salary he earned was the amount of USD $57,275.21, or the equivalent Mexican
pesos in accordance with the ex change rate used by the Company, with an
ordinary work schedule in accordance with the needs of the Company pursuant to
Article 59, second paragraph of the Federal Labor Law.

 

II. The Employee has the required age to retirement and he is entitled to the
Pension and Retirement Plans of the Company. The Employee has the intention to
retire and terminate the labor relationship with the Company on March 31, 2014.

 

III.  Both parties agree that from January 1, 2013 through March 31, 2014, date
of the termination, the Employee will have the position of “Vice Chairman, The
Coca-Cola Export Corporation”.

 

IV. In view of the above, both parties have represented their interest in
voluntarily terminating the labor relationship that bonded them with effects as
of March 31, 2014, according to section 53 of the Federal Labor Law paragraph I,
reason why, having celebrated conciliatory meetings, both parties enter into the
present agreement according to the following:

 

 

 

CONVENIO DE MODIFICACIÓN DE CONDICIONES DE TRABAJO Y TERMINACIÓN QUE CELEBRAN
POR UNA PARTE, SERVICIOS INTEGRADOS DE ADMINISTRACIÓN Y ALTA GERENCIA, S. DE
R.L. DE C.V., (EN LO SUCESIVO LA “EMPRESA”), REPRESENTADA  POR RODRIGO WINTER
CARACAS Y POR OTRA PARTE EL EMPLEADO, SR. JOSÉ OCTAVIO REYES LAGUNES, (EN
ADELANTE EL “EMPLEADO”), POR SU PROPIO DERECHO, AL TENOR DE LAS SIGUIENTES
DECLARACIONES Y CLÁUSULAS:

 

Que hemos celebrado un convenio que venimos a denunciar y que se contiene al
tenor de las siguientes declaraciones y cláusulas:

 

DECLARACIONES

 

I. El Empleado manifiesta que ha venido prestando sus servicios de manera
exclusiva a la Empresa desde el 25 de noviembre de 1986 desempeñando como último
puesto el de “Vice Chairman, The Coca-Cola Export Corporation” percibiendo como
último salario mensual el de USD $57,275.21 (CINCUENTA Y SIETE MIL DOSCIENTOS
SETENTA Y CINCO DÓLARES AMERICANOS 21/100) en su equivalente a pesos mexicanos
de acuerdo al tipo de cambio utilizado por la Empresa,  laborando con una
jornada ordinaria de trabajo conformidad con lo dispuesto por el segundo párrafo
del artículo 59 de la Ley Federal del Trabajo.

 

II. El Empleado actualmente cuenta con la edad necesaria para retirarse y ser
acreedor a los planes de retiro de la Empresa. Es intención del Empleado
retirarse de su trabajo y por lo tanto dar por terminada la relación de trabajo
con la Empresa a partir del día 31 de marzo de 2014.

 

III. Ambas están de acuerdo en que a partir del 01 de enero de 2013 y hasta el
día 31 de marzo de 2014, fecha de la terminación de la relación de trabajo, el
Empleado ocupará el puesto de “Vice Chairman, The Coca-Cola Export Corporation”.

 

IV. En virtud de lo anterior, ambas partes manifiestan su voluntad de dar por
terminada la relación de trabajo que los vincula con efectos a partir del 31 de
marzo de 2014, en términos de la fracción I del artículo 53 de la Ley Federal
del Trabajo, razón por la cual, habiendo celebrado pláticas conciliatorias,
ambas partes celebran el presente convenio que sujetan al tenor de las
siguientes:

 

 

1

--------------------------------------------------------------------------------


 

SECTIONS

 

SECTION 1.  Both parties hereby recognize the legal capacity of each other for
all legal purposes.

 

SECTION 2. Both parties agree that from January 1, 2013 through March 31, 2014,
date of the termination, the Employee will have the position of “Vice Chairman,
The Coca-Cola Export Corporation”, maintaining the same salary and benefits that
he has been receiving including the following:

 

2.1 Annual incentive award for 2012.  The actual payment amount is contingent
upon actual Company performance and your performance.  Any award will be paid on
or about March 15, 2013.

 

2.2 Annual incentive award for 2013.  The actual payment amount is contingent
upon actual Company performance and your performance.  Any award will be paid on
or about March 15, 2014.

 

2.3 Annual incentive award for 2014 prorated for three months.  The actual
payment amount is contingent upon actual Company performance and your
performance.  Any award will be paid on or about March 15, 2015. The payment
will not involve a continuation of the labor relationship between the parties
due to the fact that such relation will be terminated on March 31, 2014.

 

2.4 The Employee will be eligible for an equity grant in 2013.  Any award will
be made at the discretion of the Compensation Committee of the Board of
Directors of The Coca-Cola Company based upon recommendations by Senior
Management. The Employee will not be eligible for an equity grant in 2014.

 

 

 

CLÁUSULAS

 

PRIMERA.- Ambas partes se reconocen recíprocamente la personalidad con que se
ostentan para todos los efectos legales a que haya lugar.

 

SEGUNDA.- Las partes convienen en que a partir del 01 de enero de 2013 y hasta
el 31 de marzo de 2014, fecha de la terminación, el Empleado ocupará el puesto
de “Vice Chairman, The Coca-Cola Export Corporation”, manteniendo el mismo
salario y prestaciones que hasta el día de hoy percibe, incluyendo los
siguientes:

 

2.1 Incentivo Anual correspondiente al año 2012. El mismo será cubierto de
acuerdo a las políticas de la Empresa y en relación al desempeño y resultados
del Empleado y de la propia Compañía. El pago de este incentivo será a partir
del 15 de marzo de 2013.

 

2.2 Incentivo Anual correspondiente al año 2013. El mismo será cubierto de
acuerdo a las políticas de la Empresa y en relación al desempeño y resultados
del Empleado y de la propia Compañía. El pago de este incentivo será a partir
del 15 de marzo de 2014.

 

2.3 Incentivo Anual correspondiente al año 2014, el cual será pagado de manera
proporcional a el tiempo laborado, es decir, del 01 de enero al 31 de marzo de
2014. El mismo será cubierto de acuerdo a las políticas de la Empresa y en
relación al desempeño y resultado del Empleado y de la propia Compañía. El pago
de este incentivo será a partir del 15 de marzo de 2015. El presente pago no
implicará una continuación de la relación de trabajo entre las partes toda vez
que la misma se dará por terminada el día 31 de marzo de 2014.

 

2.4 El Empleado será elegible a participar en el “Equity Grant 2013” de la
Empresa. Cualquier incentivo será de acuerdo a las políticas de la Empresa y a
discreción del Comité de Compensaciones del Consejo de Administración de la
Empresa y basado en las recomendaciones de la dirección general. El Empleado no
será elegible para participar en el “Equity Grant 2014”.

 

 

2

--------------------------------------------------------------------------------


 

2.5 Long term incentive programs and plans and the related Restricted Stock
Agreements in accordance with the 2010-2012 Plan. Upon certification of results
at the Compensation Committee meeting in February 2013, the number of shares
earned will be determined and issued to the Employee prior his retirement.

 

All options which the Employee previously have received will be exercisable
according to the terms of the Company’s applicable stock option plans and
programs as well as your related Stock Option Grant Agreements.  When the
Employee exercise his vested stock options, he will be personally liable for
paying any taxes owed on such exercises.

 

2.6 The Employee will continue to be reimbursed up to USD$10,000.00 (Annually)
in financial planning and related expenses incurred by him annually up through
his retirement date.

 

SECTION 3.  The Company and the Employee agree to the voluntary termination of
the employment relationship effective as of March 31, 2014, subject to the
condition that the Company covers to the Employee the amounts and benefits
referred on this agreement herein and, as a result, both parties voluntarily
terminate the Individual employment agreement that bonded them together.
Therefore, the Employee releases the Company of any liability, resulting from
said termination.

 

SECTION 4.  In accordance with the preceding Section, the Company and the
Employee agree to fulfill this agreement on March 31, 2014, with the Company
paying to the Employee the following concepts and benefits:

 

4.1 FRINGE BENEFITS AND SENIORITY BONUS

 

The Company will pay to the Employee on March 31, 2014 the amount of his fringe
benefits up to that date, including vacations, vacation premium, Christmas
bonus, accrued salaries, bonuses and any other benefit that he will be entitled
up to March 31, 2014.

 

The Company will pay to the Employee the Seniority Bonus in accordance with the
article 162 of the Mexican Federal Labor Law.

 

 

 

2.5 Programas y planes de incentivos a largo plazo y Convenios de  Acciones
Restringidas (Restricted Stock Agreements) de acuerdo al plan 2010-2012. Previa
certificación de resultados por el Comité de Compensaciones en su reunión del
mes de febrero de 2013, el numero de acciones obtenidas será determinado y
expedido al Empleado antes de su fecha de retiro.

 

Todas las opciones de acciones (Stock Options) que el Empleado haya recibido
anteriormente podrán ser ejercitadas de conformidad a los términos de los Planes
y Programas de Acciones de la Empresa así como a los Convenios de Acciones
Entregadas (Stock Option Grant Agreements). Cuando el Empleado ejercite sus
acciones, él será responsable personalmente del pago de cualquier impuesto.

 

2.6 El Empleado continuará recibiendo el reembolso de gastos relacionados con la
planeación fiscal en que incurra en el año hasta por la cantidad de $10,000.00
dólares americanos anuales.

 

TERCERA.- La Empresa y el Empleado convienen en dar por terminada de manera
voluntaria la relación de trabajo que los vinculaba con efectos a partir del 31
de marzo de 2014, sujeto a que la Empresa cubra al Empleado las cantidades y
prestaciones que se menciona en el presente convenio y en consecuencia, las
partes dan por terminada de manera voluntaria el contrato individual de trabajo
que las vinculaba. En consecuencia el Empleado libera a la Empresa de cualquier
responsabilidad derivada de la presente terminación.

 

CUARTA.- En los términos de la cláusula que antecede la Empresa y el Empleado se
comprometen a cumplimentar este convenio el día 31 de marzo de 2014, obligándose
para tal efecto la Empresa a pagar al Empleado las siguientes prestaciones y
beneficios:

 

4.1 PRESTACIONES ADEUDADAS Y PRIMA DE ANTIGÜEDAD

 

La Empresa pagará al empleado el día 31 de marzo de 2014 la cantidad
correspondiente a las prestaciones que esta esa fecha se adeuden como
vacaciones, prima vacacional, aguinaldo, salarios devengados, bonos y cualquier
otra prestación que al día 31 de marzo de 2014 se le pudiese adeudar.

 

La Empresa pagará al empleado la Prima de Antigüedad de conformidad a lo
establecido por el artículo 162 de la Ley Federal del Trabajo.

 

 

3

--------------------------------------------------------------------------------


 

4.2 LONG TERM INCENTIVE PROGRAMS AND PLANS AND RESTRICTED STOCK AGREEMENTS

 

The Company will pay the Employee the incentives and stocks according with the
following:

 

2010-2012 Plan.  Upon certification of results at the Compensation Committee
meeting in February 2013, the number of shares will be determined and issued to
the Employee prior to his retirement.

 

2011-2013 Plan. Upon certification of results at the Compensation Committee
meeting in February 2014, the number of shares earned will be determined and
issued to the Employee within 90 days of said Compensation Committee meeting,
without implying a continuation of the labor relationship which will be
terminated on March 31, 2014.

 

2012-2014 Plan. Upon certification of results at the Compensation Committee
meeting in February 2015, the number of shares earned will be determined and
issued to the Employee within 90 days of said Compensation Committee meeting,
without implying a continuation of the labor relationship which will be
terminated on March 31, 2014.

 

2013-2015 Plan. Upon certification of results at the Compensation Committee
meeting in February 2016, the number of shares earned will be determined and
issued to the Employee within 90 days of said Compensation Committee meeting,
without implying a continuation of the labor relationship which will be
terminated on March 31, 2014.

 

 

 

 

4.2 PROGRAMAS Y PLANES DE INCENTIVOS A LARGO PLAZO Y CONVENIOS DE ACCIONES
RESTRINGIDAS

 

La Empresa se compromete a pagar al Empleado los incentivos y acciones
mencionados de acuerdo a lo siguiente:

 

Plan 2010-2012. Previa certificación de resultados por el Comité de
Compensaciones en su reunión del mes de febrero de 2013, el número de acciones
obtenidas será determinado y expedido al Empleado antes de su retiro.

 

Plan 2011-2013. Previa certificación de resultados por el Comité de
Compensaciones en su reunión del mes de febrero de 2014, el número de acciones
obtenidas será determinado y expedido al Empleado 90 días posteriores a la
reunión del Comité de Compensaciones, sin que lo anterior implique una
continuación de la relación de trabajo, la cual se reitera se dará por terminada
el día 31 de marzo de 2014.

 

Plan 2012-2014. Previa certificación de resultados por el Comité de
Compensaciones en su reunión del mes de febrero de 2015, el número de acciones
obtenidas será determinado y expedido al Empleado 90 días posteriores a la
reunión del Comité de Compensaciones, sin que lo anterior implique una
continuación de la relación de trabajo la cual se reitera se dará por terminada
el día 31 de marzo de 2014.

 

Plan 2013-2015. Previa certificación de resultados por el Comité de
Compensaciones en su reunión del mes de febrero de 2016, el número de acciones
obtenidas será determinado y expedido al Empleado 90 días posteriores a la
reunión del Comité de Compensaciones, sin que lo anterior implique una
continuación de la relación de trabajo la cual se reitera se dará por terminada
el día 31 de marzo de 2014.

 

 

4

--------------------------------------------------------------------------------


 

4.3 RETIREMENT BENEFITS

 

The Employee, at termination and retirement date, will be entitled to receive
all the benefits of the following retirement plans in which he is a participant:

 

International Thrift Plan

 

Overseas Retirement Plan

 

Plan de Pensiones de los empleados de Servicios Integrados de Administración y
Alta Gerencia, S.A. de C.V.

 

The benefits of the Employee will be according with the policies and conditions
of each plan.

 

4.4 MEDICAL PROGRAM

 

The Employee will have the option to continue in the current Company coverage
through an individual policy at the group rate.  The cost of this coverage will
be paid by the Employee.

 

SECTION 5.  The Employee hereby accepts that the benefits referred in the
previous clause will be a full payment and discharge of any and all benefits
that he is entitled to receive from the Company for the time that he rendered
his services and through the date of termination, by reason of his voluntary
termination of the Individual Labor Contract or the Law; therefore he grants the
fullest release according to law, waiving any labor action or any other nature
he could exercise against the Company.

 

The Employee agrees and covenants that he shall, to the extent reasonably
requested in writing, cooperate with and serve in any capacity requested by the
Company in any investigation and/or threatened or pending litigation (now or in
the future) in which the Company is a party, and regarding which the Employee,
by virtue of his employment with the Company, have knowledge or information
relevant to said litigation, including, but not limited to, (1) meeting with
representatives of the Company to provide truthful information regarding his
knowledge, and (2) providing, in any jurisdiction in which the Company requests,
truthful testimony relevant to said litigation; provided that in all events the
Company shall (a) reimburse him for actual and reasonable expenses incurred in
connection with such cooperation including all travel, lodging and
accommodations, (b) remain and be exclusively responsible for all costs incurred
in undertaking such litigation including all attorneys’ fees, court costs, and
other expenses consistent with the Company’s by-laws, and (c) notify him as
promptly as possible as to its need for his assistance and cooperate with him in
scheduling his participation so as to reasonably accommodate his other personal
and professional obligations and commitments.

 

 

 

4.3 PLANES Y BENEFICIOS DE RETIRO

 

El Empleado al momento de la terminación de la relación de trabajo, tendrá
derecho a recibir los beneficios de los siguientes planes de retiro de los
cuales es participante:

 

International Thrift Plan

 

Overseas Retirement Plan

 

Plan de Pensiones de los empleados de Servicios Integrados de Administración y
Alta Gerencia, S.A. de C.V.

 

Los derechos y beneficios del Empleado se regirán de acuerdo a las políticas y
condiciones de cada uno de los planes mencionados.

 

4.4 PROGRAMA MÉDICO

 

El Empleado tendrá derecho a contratar una póliza de seguro de gastos médicos de
manera individual al costo de la póliza grupal de la Empresa. En este caso el
costo deberá de ser cubierto por el Empleado.

 

QUINTA.-El Empleado está conforme en que al recibir el pago de las prestaciones
y beneficios mencionados en la cláusula que antecede recibirá el pago y
liquidación total de cualquier prestación a la que hubiere tenido derecho a
recibir de la Empresa, reconociendo que con las prestaciones y beneficios
pactados y que se detallan en el presente convenio se encontrará cubierto de
todas y cada una de las prestaciones a que tuvo derecho, motivo por el cual
libera de toda responsabilidad a la Empresa, otorgándole el más amplio finiquito
de obligaciones que en derecho proceda, no reservándose acción laboral ni de
ninguna naturaleza que ejercitar en su contra.

 

El Empleado acuerda y conviene que en caso de que la Empresa solicite su
cooperación por escrito, el mismo cooperará con la Empresa en cualquier
investigación y/o litigio actual o pendiente en el que la Empresa sea parte y en
el caso de que el Empleado, derivado del desempeño de sus funciones, tenga
conocimiento o información relevante para dicho litigio o investigación,
incluyendo de manera enunciativa pero no limitativa, (1) reunirse con
funcionarios de la Empresa para proporcionar información fidedigna de acuerdo a
su conocimiento, y (2) proveer, en cualquier jurisdicción que la Empresa le
solicite, testimonio o declaración relevante para el litigio o investigación; en
todos los casos la Empresa (a) reembolsará los gastos razonables en que incurra
el Empleado en relación a la cooperación solicitada, incluyendo gastos de viaje,
hospedaje y viáticos, (b) será responsable de los gastos relacionados con el
litigio o investigación y (c) le notificará lo antes posible la necesidad de su
cooperación para que el Empleado pueda agendar y acomodar sus asuntos
personales.

 

 

5

--------------------------------------------------------------------------------


 

SECTION 6.  Taking into account the commercial relationships that exists between
the Company and The Coca-Cola Export Corporation and The Coca-Cola Company, the
Employee expressly declares that when he will terminate the employment
relationship he has with the Company, that he will also voluntarily terminate
each and every other relationship of any other legal nature that could have been
created between himself and The Coca-Cola Export Corporation and The Coca-Cola
Company, releasing the Company and The Coca-Cola Export Corporation and The
Coca-Cola Company, of all liability owed to him at any time and for any other
concept, whether of a civil, commercial, criminal nature, or any other nature,
extending the release of responsibilities granted to the Company to the case
where the un-agreed-to relationship that could have been created between the
Employee and The Coca-Cola Export Corporation and The Coca-Cola Company was of a
labor nature.

 

The Employee may continue to serve on the Board of Directors of any company for
which he was serving as a director at the time of his termination on March 31,
2014.  The Employee shall not serve on the Board of Directors of any company in
which The Coca-Cola Company owns, directly or indirectly, 20% or more of the
voting stock or capital without the prior written consent of the Chief Executive
Officer of The Coca-Cola Company.

 

SECTION 7.  The Employee agrees that, at the moment of the termination, he will
return to the Company all of those documents and materials that are the property
of the Company, as well as those that contain confidential information used
while in the performance of his job, including, without limitation, reports,
files, memorandums, file and door keys, identification cards, credit cards,
computer access codes, users, client lists, transcript of power of attorney and
any other document or material that the Employee had prepared or helped to
prepare or to which the Employee had access in connection with his employment
with the Company. The Employee agrees that he will not retain in his possession
any type of copy whatsoever of the documents and materials described above.

 

SECTION 8.  The Employee expressly acknowledges that he will not use, reveal,
publish, develop, reproduce or in any other manner disclose, confidential
information that he received during the performance of his duties at the
Company, and of its past, present or potential clients of the Company,
regarding, related or derived of the Company’s activities (the “Confidential
Information”).

 

 

 

 

SEXTA.  Tomando en consideración las relaciones comerciales existentes entre la
Empresa y The Coca-Cola Export Corporation y The Coca-Cola Company, el Empleado
expresamente declara al dar por terminada la relación laboral con la Empresa
dará por terminada también voluntariamente todas y cualesquiera otra relación de
cualquier naturaleza jurídica que hubiera podido crearse entre él y The
Coca-Cola Export Corporation y The Coca-Cola Company, liberando en consecuencia
a la Empresa y a The Coca-Cola Export Corporation y The Coca-Cola Company, de
toda responsabilidad para con él por cualquier concepto, ya sea de naturaleza
civil, mercantil, penal, laboral, haciendo extensiva para el supuesto no
consentido de que la relación que hubiere podido crearse entre él y The
Coca-Cola Export Corporation y The Coca-Cola Company fuera de naturaleza
laboral, la liberación de responsabilidades que ha otorgado a la Empresa que fue
su único patrón.

 

El Empleado podrá continuar como miembro del Consejo de Administración de
cualquier empresa de la que haya sido miembro como director a la fecha de su
terminación el 31 de marzo de 2014. El Empleado no podrá ser miembro del Consejo
de Administración de cualquier empresa en la que The Coca-Cola Company sea
dueña, directa o indirectamente, del 20% o más de las acciones con derecho a
voto o del capital sin el consentimiento previo del Presidente (Chief Executive
Officer) de The Coca-Cola Company.

 

SÉPTIMA.- El Empleado manifiesta que, al momento de la terminación de la
relación de trabajo, regresará a la Empresa todos aquellos documentos o
materiales propiedad de la Empresa, así como aquellos que contengan información
confidencial utilizada durante el desempeño de sus labores, incluyéndose en
forma enunciativa mas no limitativa, reportes, expedientes, memoranda,
expedientes y llaves de puertas, tarjetas de identificación, tarjetas de
crédito, claves de acceso a la computadora, usuarios, listas de clientes,
testimonio notariales de poder y cualquier otro documento o material que el
Empleado haya preparado o ayudado a preparar o que haya tenido acceso con motivo
de las labores desempeñadas al servicio de la Empresa. El Empleado manifiesta
que no conservará en su poder reproducción alguna de los documentos y materiales
antes descritos.

 

OCTAVA.- El Empleado expresamente se obliga a no usar, revelar, explotar,
reproducir o publicar o de cualquier otra manera divulgar, información
confidencial de la que tuvo conocimiento durante el desempeño de sus labores al
servicio de la empresa y de los clientes presentes, potenciales o pasados de la
propia Empresa, concerniente, relacionado o derivado de las actividades de la
Empresa (en lo sucesivo la “Información Confidencial”).

 

 

6

--------------------------------------------------------------------------------


 

Confidential Information shall include, but is not limited to, all information
acquired by the Employee or which has been of his knowledge, in any way during
his labor relationship, related, concerned or derived from the activities of the
Company with respect to any existing services, hardware and software products
and hardware and software in various stages of research and development, plans,
projects, activities, research, know-how, trade secrets, trade practices,
clients, customers, specifications, drawings, sketches, models, samples,
marketing campaigns, proprietary data, client or customer lists, technology,
documentation relating to software or computer systems, source code, object code
methodologies, product development, distribution plans, contractual
arrangements, profits, sales, pricing policies, operational methods, technical
processes, business policies, creations (including projects, businesses, methods
or systems, operation data, data bases, trade secrets, hardware, computer
language, user, interfaces, documentation, marketing plans, productions process,
announcements, packing and marketing techniques as well as development of any
good), marketing plans, products plans, business strategies, financial
information, personal information, customers lists and any other technique or
business information that the Company is obligated to treat as confidential or
proprietary for any reason (to maintain a competitive advantage or avoid
undesirable publicity), which can be communicated by any means whatsoever,
including without limitation oral, visual, written and electronic transmission.

 

In addition to the foregoing, the Employee will not, unless required by law,
disclose to others any information regarding the terms of this Agreement, the
money and benefits being paid under it or the fact of its existence.

 

Both parties agree, that should the Employee breaches any of the provisions
contained herein, during or after the date mentioned in this section, he will
incur in legal liability, including but not limited to criminal liabilities
referred in Articles 84, 85, 86, 223, 224, 225, 226 and any other related and
applicable to the Mexican Industrial Property Law.

 

During a period of two years prior to the termination date, the Employee will
not publish any opinion, fact, or material, deliver any lecture or address,
participate in the making of any film, radio broadcast or television
transmission, or communicate with any representative of the media relating to
confidential matters regarding the business or affairs of the Company which he
was involved with during his employment; provided, that nothing contained herein
shall prevent him from undertaking any such activities otherwise prohibited
hereunder with respect to presentations focusing on him and his personal
experience or knowledge which may include ancillary and historical recitations
of his past experiences with the Company and which do not otherwise involve
disclosure of matters or materials which have not been previously or otherwise
publicly released.

 

 

 

La Información Confidencial incluirá, sin limitación, toda la información que
haya sido adquirida por el Empleado o haya tenido conocimiento o en cualquier
forma durante su relación de trabajo, relacionada, concerniente o derivada de
las actividades de la Empresa respecto a los servicios o productos existentes
para equipos y programas de cómputo, así como los mismos equipos y programas de
cómputo, que se encuentran en diversas etapas de investigación y desarrollo,
planes, proyectos, actividades, investigación, conocimientos técnicos, secretos
industriales, prácticas comerciales, clientes, especificaciones, dibujos,
bocetos, modelos, muestras, campañas publicitarias información propia, cartera
de clientes, tecnología, documentación relativa a programas de cómputo y
sistemas, código fuente, metodologías del código objeto, desarrollo de
productos, planes de distribución, acuerdos contractuales, utilidades, ventas,
políticas de precios, métodos operativos, procesos técnicos, políticas
comerciales, inventos, planes de marketing, planes de productos, estrategias de
negocios, información financiera, información personal, lista de clientes y
cualquier otra técnica o información de negocios que la Empresa está obligada a
considerar como confidencial o propia por cualquier razón (como es mantener una
ventaja competitiva o evitar publicidad indeseable), que pueda transmitirse por
cualquier medio, incluyendo sin limitación, vía oral, visual, escrita y
electrónica.

 

En adición a lo anterior, el Empleado, no revelará a otros, excepto si es
requerido por ley, cualquier información relacionada con los términos de este
Convenio y el dinero y beneficios pagados a través del mismo o el hecho de su
existencia.

 

Ambas partes convienen que para el caso de violación de el Empleado a cualquiera
de las obligaciones convenidas en la presente Cláusula durante o con
posterioridad a esta fecha, el Empleado incurrirá en todas las responsabilidades
legales procedentes incluyendo de manera enunciativa, más no limitativa las de
carácter penal referidas en los artículos 84, 85, 86, 223, 224, 225, 226 y demás
relativos y aplicables de la Ley de la Propiedad Industrial.

 

Durante un periodo de dos años posteriores a la fecha de terminación de la
relación de trabajo, el Empleado no publicará ninguna opinión, hecho o material,
participará en conferencias o dirigirá las mismas, participará en la elaboración
de películas, programas de radio o televisión, o se comunicará con los medios en
relación a asuntos confidenciales relacionados con la Empresa y en los que
estuvo involucrado durante su relación de trabajo; previsto, que nada de lo aquí
contenido deberá de evitar que realice dichas actividades en presentaciones
relacionadas con el mismo y su experiencia personal o conocimiento que puede
incluir recitaciones históricas de su experiencia en la Empresa y que no
incluyan divulgación de información confidencial que no haya sido revelada al
público en general.

 

 

7

--------------------------------------------------------------------------------


 

SECTION 9. Due to the experience and knowledge of the Employee, the Company has
the intention that after the date of termination, March 31, 2014, the Employee
render his services as an independent consultant in a term of ten months.

 

The Employee agrees that after the date of termination he will render
independent consultancy services.

 

Both parties agree that prior to the date of termination they will execute an
independent consultancy agreement. The consultancy services will not imply the
continuation of the labor relationship that will be terminated on March 31,
2014. The consultancy services will not imply a labor relationship, due to the
fact that there will not be subordination between the parties.

 

SECTION 10.

 

For the purposes of this Section, the following definitions apply:

 

(a)           “Non Solicitation Period” means the period beginning on the date
of the termination (March 31, 2014) and ending on two years in future.

 

(b)           “Restricted Activities” means the development or oversight of
innovation, research and development and/or quality strategies, activities or
business plans for Restricted Businesses.

 

(c)           “Territory” means any location in which the Company conducts
business.

 

(d)           “Restricted Businesses” means 1) companies whose primary business
is the manufacture, sale, distribution and marketing of either carbonated soft
drinks, coffee, tea, water, juices or fruit-based beverages (“Non-alcoholic
Beverages”) or beverage enhancers, beverage solutions, beverage enablers or
other additives, which additives primarily are intended for use in non-alcoholic
beverages, (“Beverage Enhancers”), and 2) companies whose business activities
includes the manufacture, sale, distribution and marketing of Non-alcoholic
Beverages or Beverage Enhancers, but for whom such business(es) may not be the
company’s primary business (“Non-Beverage Companies”).

 

 

 

 

NOVENA.- En virtud de la trayectoria del Empleado dentro de la Empresa y su
experiencia y conocimientos, es intención de la Empresa que posterior a la fecha
de terminación de la relación de trabajo, 31 de marzo de 2014, el Empleado
proporcione un servicio independiente de consultoría para la Empresa por un
periodo de diez meses.

 

El Empleado está de acuerdo que con posterioridad a la fecha de la terminación
de la relación de trabajo proporcionará un servicio de consultoría
independiente.

 

Ambas partes están de acuerdo que posterior a la terminación celebrarán el
contrato de prestación de servicios profesionales independientes correspondiente
a efecto de que el Empleado proporcione servicios de consultoría independiente.
Los servicios mencionados de ninguna manera implicarán la continuación de la
relación de trabajo la cual se dará por terminada el día 31 de marzo de 2014. De
igual manera los servicios proporcionados no implicarán una relación de trabajo
en virtud de que no existirá subordinación entre las partes.

 

DÉCIMA.- Las definiciones siguientes aplican a la presente cláusula:

 

(a)    “Periodo de no solicitud” es el periodo que inicia en la fecha de
terminación de la relación de trabajo (31 de marzo de 2014) y termina dos años
después.

 

(b)    “Actividades Restringidas” son los desarrollos o innovaciones
supervisadas, investigaciones y desarrollo de estrategias de calidad,
actividades o planes de negocios de los Negocios Restringidos.

 

(c)    “Territorio” es cualquier lugar en donde la Empresa realiza negocios.

 

(d)    “Negocios Restringidos” son 1) empresas que tienen como objeto principal
el de manufactura, venta, distribución y mercadotecnia ya sea de bebidas
carbonatadas, café, te, agua, jugos o néctares (“Bebidas No Alcohólicas”), y 2)
empresas que dentro de su objeto tengan el de manufactura, venta, distribución o
mercadotecnia de Bebidas No Alcohólicas o Potenciadores de Bebidas, aún y cuando
no sea su objeto principal (“Empresas Non-Beverage”)

 

 

8

--------------------------------------------------------------------------------


 

(e)           “Competing Business Segment” means any subsidiary, division or
unit of the business of a company, where such subsidiary, division or unit
manufactures, sells, distributes or markets Non-alcoholic Ready to Drink
Beverages or Beverage Enhancers.

 

The Employee hereby covenant with the Company that he will not, within the
Territory prior to two years of the date of termination, without the prior
written consent of the Chief Executive Officer of The Coca-Cola Company, engage
in any Restricted Activities for or on behalf of (including in a consulting
capacity) any Restricted Business.

 

The employee hereby covenants and agrees that he will not, within the Territory
and during the Non Solicitation Period, without the prior written consent of the
CEO, solicit or attempt to solicit for employment for or on behalf of any
corporation, partnership, venture or other business entity any person who, on
the last day of my employment with the Company or within twelve months prior to
that date, was employed by the Company as a manager or executive and with whom
the Employee had professional interaction during the last twelve months of his
employment with the Company.

 

The Employee hereby covenant and agree that he will not, for or on behalf of any
Restricted Business, within the Territory and during the Non Solicitation
Period, without the prior written consent of the CEO, solicit or attempt to
solicit, directly or indirectly, any business related to the Restricted
Businesses from any of the Company’s customers, including actively sought
prospective customers, with whom he had professional interaction during his
employment with the Company.

 

SECTION 11. This agreement will be in effect since the moment of its execution
and since it does not contain any clauses against the law, the moral rights or
equity, both parties bind themselves to comply with its terms at all times and
places as if it were “res judicata”.

 

IN WITNESS WHEREOF, the parties having read and being well aware of its contents
and legal force, have executed this Agreement in Mexico City, Mexico, on the
date of September 13, 2012.

 

THE “COMPANY”
SERVICIOS INTEGRADOS DE
ADMINISTRACIÓN Y ALTA GERENCIA, S.
DE R.L. DE C.V.

 

/s/ Rodrigo Winter Caracas

Legal Representative

 

THE “EMPLOYEE”

 

 /s/ JOSÉ OCTAVIO REYES LAGUNES  

JOSÉ OCTAVIO REYES LAGUNES

 

 

 

(e)    “Segmento de Negocio de Competencia” es cualquier subsidiaria, división o
unidad de negocio que tenga dentro de su objeto la manufactura, venta,
distribución o mercadotecnia de Bebidas No Alcohólicas Listas para Beberse o
Potenciadores de Bebidas.

 

El Empleado conviene con la Empresa que durante un periodo de dos años posterior
a la terminación de la relación de trabajo, sin que exista el consentimiento por
escrito del Presidente (Chief Executive Officer) de The Coca-Cola Company, no
contratarse en ninguna de las Actividades Restringidas para o en nombre de
(incluyendo como consultor) cualquier Negocio Restringido.

 

El Empleado está de acuerdo y conviene que, dentro del Territorio y durante el
Periodo de No Solicitud, salvo que exista autorización por escrito por parte del
Presidente de la Empresa, no solicitará o intentará solicitar a un empleado de
la Empresa se contrate con otra empresa o entidad, a partir de la fecha de
terminación y hasta doce meses posteriores a la misma, que haya sido empleado de
la Empresa como gerente o ejecutivo y con quién el Empleado haya tenido una
interacción profesional en los últimos doce meses que fue Empleado de la
relación de trabajo.

 

El Empleado está de acuerdo y conviene que, en lo personal o en representación
de una empresa de Negocio Restringido, dentro del Territorio y durante el
Periodo de No Solicitud, salvo que exista autorización escrita por el Presidente
de la Empresa, no solicitará o intentará solicitar, directa o indirectamente,
negocio relacionado con el Negocio Restringido a los clientes de la Empresa,
incluyendo clientes actuales y potenciales, con los que el Empleado tuvo
contacto profesional durante la relación de trabajo.

 

DÉCIMA PRIMERA.- El presente convenio surte sus efectos desde el momento de su
firma y toda vez que el mismo no contiene cláusula alguna contraria al derecho,
la moral o la equidad, se comprometen a estar y pasar por él en todo tiempo y
lugar como si se tratara de un laudo ejecutoriado pasado ante autoridad de cosa
juzgada.

 

Leído que fue el presente convenio e impuestas las partes de su contenido y
fuerza legal, lo firmaron de conformidad en la Ciudad de México, el día 13 de
septiembre 2012.

 

La “Compañia”
SERVICIOS INTEGRADOS DE
ADMINISTRACIÓN Y ALTA GERENCIA, S.
DE R.L. DE C.V.

 

/s/ Rodrigo Winter Caracas

Representante Legal

 

El “EMPLEADO”

 

 /s/ JOSÉ OCTAVIO REYES LAGUNES  

JOSÉ OCTAVIO REYES LAGUNES

 

 

9

--------------------------------------------------------------------------------

 